Citation Nr: 0127561	
Decision Date: 12/20/01    Archive Date: 12/28/01

DOCKET NO.  96-51 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran retired in February 1968, after more than 20 
years of active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the claim.


REMAND

The Board notes at the outset that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  (The RO addressed the applicability of the 
VCAA to this case by correspondence sent to the veteran in 
May 2001, and by the October 2001 Supplemental Statement of 
the Case.)  Following a review of the record, it is the 
Board's judgment that there is a further duty to assist the 
veteran with the development of his claim.  Id.  The relevant 
evidence is summarized below. 

The veteran's ears were clinically evaluated as normal on 
service examinations conducted in June 1941, November 1944, 
September 1946, February 1947, February 1951, January 1957, 
June 1958, October 1963, January 1965, and November 1967.  
Further, all of these examinations noted, in part, that the 
veteran's hearing was 15/15 on voice testing.  In addition, 
audiological evaluations were conducted as part of the 
October 1963 and January 1965 evaluations.  




The October 1963 audiological evaluation revealed pure tone 
thresholds, in decibels, as converted from American Standards 
Association (ASA) to International Standard Organization 
(ISO) format, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
25
25
25
--
--
--
LEFT
20
20
20
--
--
--

The January 1965 evaluation revealed pure tone thresholds, in 
decibels, as converted from ASA to ISO format, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
10
5
20
10
25
LEFT
20
10
5
5
15
15

Nothing in the service medical records indicates that the 
veteran complained of, or was treated for, hearing problems 
during his active service.

The veteran's service records, including his DD Form 214 for 
the January 1965 to February 1968 period of active duty, 
reflects that his primary military specialty was that of a 
Hospitalman.  Also, the DD Form 214 notes that the related 
civilian occupation is that of a Medical Assistant.

In May 1996, the veteran submitted a statement to the RO by 
which he claimed entitlement to service connection for 
bilateral hearing loss.  The evidence on file at that time 
included a November 1992 VA general medical examination, and 
private medical records from the Thunderbird Medical Clinic 
dated in 1992.  However, these records contain no pertinent 
findings regarding the veteran's hearing loss claim.

Also on file are VA outpatient treatment records dated in 
1995 and 1996.  Records dated in May 1996 reflect that the 
veteran complained he had difficulty hearing; there was no 
dizziness or tinnitus.  The impression was bilateral high 
frequency sensorineural hearing loss.  Nothing in these 
records relates the veteran's hearing loss to his active 
service.

By an August 1996 rating decision, the RO denied service 
connection for bilateral hearing loss as not well grounded.  
The RO informed the veteran that in order to establish a 
well-grounded claim it was necessary to provide evidence 
which demonstrated that the claimed condition was incurred in 
or aggravated by military service.  

The veteran appealed the August 1996 rating decision to the 
Board.  In various statements, he has contended that his 
hearing loss is due to acoustic trauma he experienced during 
service, and described the circumstances thereof.  He 
emphasized that during the 1957 to 1960 period, when he was 
assigned to an artillery unit, at which time he was exposed 
repeated episodes of live weapons firing.  Additionally, he 
contended that acoustic trauma hearing impairment generally 
does not manifest itself, in an advanced stage, until later 
years following exposure when the tympanic membrane was more 
susceptible to this slow progressive type disease.  Moreover, 
he identified a physician who implemented an auditory 
evaluation program during active service to demonstrate the 
dangers and damage possibilities to the tympanic membrane for 
those members exposed to the live firing of weapons.  The 
veteran stated that this physician was instrumental in 
recommending and implementing the use of ear plugs to better 
protect those exposed to this environment.  Further, the 
veteran asserted that he had been part of this survey, but 
did not have any of the records.

The evidence on file reflects that the RO made multiple 
requests for the veteran's service medical and personnel 
records in response to his contentions that he had 
participated in an auditory survey during active service.  
However, no records were obtained which validated these 
contentions.



In February 2000, the veteran underwent a VA audiological 
examination.  This evaluation revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
20
20
45
60
36
LEFT
15
20
25
45
55
36

Speech recognition scores were 96 percent both ears.  Based 
on the foregoing, the examiner diagnosed moderate high 
frequency sensorineural hearing loss bilaterally.  No opinion 
was proffered regarding the etiology of the disability.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

A review of the evidence on file does not show that a hearing 
loss disability was present during service, as defined by the 
applicable regulation, or to a compensable degree within the 
first post-service year.  See 38 C.F.R. §§ 3.385, 4.85, 
Diagnostic Code 6100.  However, an in-service audiological 
evaluation conducted in October 1963 tends to indicate some 
degree of hearing loss for the right ear at 500, 1000, and 
2000 Hertz.  Hensley, supra.  There was no such evidence of 
hearing loss for these frequencies at the January 1965 
evaluation, although there was such evidence at 6000 Hertz.  
Id.  The first evidence of a hearing loss disability as 
defined by 38 C.F.R. § 3.385 appears to be the VA outpatient 
treatment records in May 1996, approximately 28 years after 
the veteran's discharge from active service, and it does not 
appear that the veteran had a hearing loss disability 
pursuant to that regulation until the February 2000 VA 
examination.  The latter examination did not include an 
opinion addressing the veteran's contention that his 
bilateral hearing loss began during or as the result of 
acoustic trauma during service.  Given the in-service 
findings suggestive of some hearing loss, albeit not a 
disability as defined by 38 C.F.R. § 3.385, the history of 
some excessive noise exposure during the veteran's more than 
20 years of active duty, and the medical evidence of a 
current diagnosis of bilateral hearing loss, the Board finds 
that such an opinion is warranted.  VCAA, supra; 38 U.S.C.A. 
§ 5103; Hernandez-Toyens v. West, 11 Vet. App., 379, 381-82, 
(1998).

Accordingly, the case is remanded for the following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of VCAA, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, are fully complied with 
and satisfied.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who evaluated or 
treated him for hearing loss since 
service. After securing any necessary 
releases, the RO should obtain those 
records that have not previously been 
associated with the veteran's VA claims 
folder.  The RO should notify the veteran 
if identified records are unavailable.

3.  Thereafter, the RO should schedule 
the veteran for a VA audiology 
examination for the purpose of 
determining the etiology of his bilateral 
hearing loss. Following a review of the 
relevant medical evidence in the claims 
file and the audiology examination, the 
audiologist must opine whether it is at 
least as likely as not that the veteran's 
hearing began during service or was 
causally linked to any incident of 
service, to include claimed acoustic 
trauma.  The claims file and a copy of 
this remand should be made available to 
the examiner for review.
 
4.  After the development requested above 
has been completed, the RO should again 
review the record and re-adjudicate the 
veteran's claim on a de novo basis.  If 
the benefit sought on appeal remains 
denied, the veteran should be furnished a 
Supplemental Statement of the Case and 
provided an appropriate period of time 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded. Kutscherousky v. West, 12 Vet. App. 
369 (1999).

The RO is advised that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


